 2
 3

 4

 5
 6                                           UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEV ADA
 7
 8                                                           )       Case# 2: 18-cv-00865-MMD-NJK
     LINK.SMART WIRELESS                                     )
 9   TECHNOLOGY , LL C                                       )
                                                             )       VERIFIED PETITION FOR
10                           Plaintiff(s),                   )       PERMISSION TO PRACTICE
                                                             )       IN THIS CASE ONLY BY
11           VS .                                            )       ATTORNEY NOT ADMITTED
                                                             )       TO THE BAR OF THIS COURT
12                                                           )       AND DESIGNATION OF
     LAS VEGAS SANDS , CORP.
                                                             )       LOCAL COUNSEL
13                                                           )
                             Defendant(s).                   )
14                                                                   FILING FEE IS $250.00

15

16                             Minna Y. Chan
             -----,---....,,--.-,~-c---~
                                                            Petitioner, respectfully represents to the Court:
                              (name of petitioner)
17
             1.              That Petitioner is an attorney at law and a member of the law firm of
18
                                                      Russ August & Kabat
19                                                          (firm name)

20    with offices at _ ____                 ___     12_4_2_4_W_il_sh_ir_e       _l2_t
                                                                   _B_o_u_le_v_,.ar_d_,
                                                                                    _h_F_lo_o_r
                                                                                             __     ____          _
                                                              (street address)
21
                              Los Angeles                                  California                    90025
22                              (city)                                       (state)                    (zip code)
23              310 -826 -7474                                   mchan@raklaw.com
     ~ (area code+ telephone number)                               (Email address)
24
             2.              That Petitioner has been retained per sonall y or as a member of the law firm by
25
          Link.smart Wireless Technology, LLC                     to provide legal representation   in connection with
26                   [client(s)]

27    the above-entitled case now pending before this Court.

28                                                                                                              Rev. 5/16
             3.      That since          12/03/2015         , Petitioner has been and presently is a
                                           (date)
 2   member in good standing of the bar of the highest Court of the State of             California
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk of the supreme court or highest admitting court of each state, territory , or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membersh ip therein is in good standing.
 7           4.      That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is present ly a member in good
10   standing of the bars of said Courts.
II                           Court                              Date Admitted             Bar Number
12           USDC Central District of California                  12/11/ 2015                 305941
13          USDC Northern District of California                  08/06/2017                  305941
14       US Court of Appeal for the Federal Circuit               11/30/2017                  305941
15

16
17

18
19
             5.      That there are or have been no disc iplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear befo re any jud icial, regu latory
21
     or administrative body, or any resignation or term ination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     (State "none" if Petitioner has no disciplinary proceedings, etc.) none
     1

24
25

26
27

28                                                      2                                            Rev. 5/ 16
             6.       That Petitioner has never been denied admission to the State Bar of Nevada                   (Give

2    particulars if ever denied admission):

3    {State "none" if Petitioner has never been denied admission.) none
4

5
6            7.       That Petitioner is a member of good standing in the following Bar Associations.

7    (State "none" if Petitioner is not a member of other Bar Associations.)             California

8

9

10            8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:    (State "none" ifno applications.)

12   Date of Application                 Cause                       Title of Court                   Was Applicat ion
                                                                   Administrative Body                  Granted or
13                                                                   or Arbitrator                        Denied

14    None

15
16
17

18

19                       (If necessary, please attach a statement of additional applications)

20            9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23            10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26    practice in this jurisdiction and that the client has consented to such representation.

27

28                                                           3                                                    Rev. 5/ 16
             That Pet itione r respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY.
 3

 4

 5
     STATE OF
                  ------ California --        )
                                              )
                                                      4~
     COUNTY OF __         L_os_A__,ng
                                .....
                                  e_le_s_     )
 6
 7                  Minna Y. Chan                                                       sand says:
 8   That the foregoing statements are true.
 9
10

11

12

13
                      Notary Public or Clerk of Court
14
15
16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF TIDS COURT AND CONSENT THERETO .
17
             Pursuant to the requirement s of the Local Rules of Pract ice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designateMark Borghese
19                                                                    (name of local counse l)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above -entitled Court as associate resident counsel in this action . The address and email address of
21
     said designated Nevada counse l is:
22

23                                       IOI61 Park Run Drive, Suite 150
                                                   (street address)
24
                        Las Vegas                                     Nevada                    89145
25                       (city)                                       (state)                  (zip code)

26               702-382-0200                          mark@borgheselegal.com
      (area code+ telephone number)                        (Emai l address)
27

28                                                       4                                           Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
2    agreement and authorization for the designated resident admitted counsel to sign stipula tions

3    binding on all of us.

4

5               APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL
6

7           The undersigned party(ies) appoint( s) -----,---M-----=-a.,....rk-----,B,...o_rg_h_e
                                                                                      _se-:-::--
                                                                                             --  --      - as
                                                                   (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.




                                           ~~
9

10

11
                                             Koichiro Ikudome, CEO
12                                           (type or print party name, title)

13
                                             (party's signature)
14

15
                                             (type or print party name, title)
16
17                             CONSENT OF DESIGNEE
             The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                           ~e~nsel's                                       signature
                                             6231                             mark@borg heselegal.com
21
                                             Bar number                       Email address
22
23
     APPROVED:·
24
     Dated: this __              July
                 15th _ day of ____           _ _    ~   20 19
25

26
     UNITED STATES DISTRICT JUDGE
27

28                                                        5                                               Rev. 5/ 16
    CALIFORNIA JURAT WITH AFFIANT STATEMENT                                                   CIVIL CODE § 8202


~        See Attached Document        (Notary to cross out lines 1-6 below)
    D See Statement Below (L in es 1-6 to be comp leted only by document signer[s], not Notary)




    6._______                 ___        ___        _
         Signature of Document Signer No. I                       Signature of Document Signer No. 2 (if any)

     A notary public or other officer completing this certificate verifies only the identity of the individual who signed
     the document to which this certificate is attached, and not the truthfulness , accurac , or validi of that document.


     State of California                                )        Subscrib ed to (or affirmed) before me on
                                                                 this 11th day of           July , 2019
                                                                      Date               Month                 Year
     County of _----""
                    L'""'o
                       -"'-
                       s..,_
                         An=g,.,,
                              e"'"'
                                le:::.!:s'---
                                       __ ___;_)                 by
                                                                 (1)   Minn a Y. Chan
                                                                 (and (2) ------------------------------------- ),
                                                                                   Name(s) of Signer(s)
                                                                 Proved to me on the basis of _satisfactory
                                                                 evidence to be the person(s) who appeared
                                                                 before me.



                                                                              s                         blic




                            Seal
                   PlaceNotary Seal Above

    --     ---------                         --     -       OPTIONAL -------------
    Though this section is optional, completing this information can deter alteration of the document or
                     fraudulent reattachment of this form to an unintended document.
    Description of Attached Document
    Tit le or Type of Document: Verified Petition for Permission to Practice in This Case Onlv by Attorney not
    Admitted to the Bar of this Court and Designationof Local Counsel (U.S. District Court. District of Nevada)
    Document Date: 7/11/2019 Number of Pages: ~ Signer(s) Other Than Named Above: None
                      ~upr£m£            Qinurt nf Qialifnrnia
                                  JORG     E E . NAVARRETE
                             Cieri:011d Executive Officerof the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA


                                      MINNA Y. CHAN

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that MINNA Y CHAN, #305941, was on the 3rd day of
December 2015, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing.




                                                Witness my hand and the seal of the court
                                                on the 27th day of June 2019.



                                                JORGE E. NAVARRETE
                                                Clerk/Executive Officer of the Supreme Court
